CONTRAT DE CREATION DE SOCIETE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

ET

L'ENTREPRISE H & J SWANEPOEL
FAMILLE TRUST

POUR L'EXPLOITATION DES GISEMENTS
DE KALUKUNDI

N°460/10269/SG/GC/2001

Février 2001
CONTRAT DE CREATION DE SOCIETE
Entre

LA GENERALE DES CARRIERES ET DES MINES, en abrégé " GECAMINES ”, en
sigle " GCM ", entreprise publique de droit congolais, enregistrée au nouveau registre de
commerce de Lubumbashi sous le n° 453 et ayant son siège social à Lubumbashi, B.P. 450,
République Démocratique du Congo, représentée aux fins des présentes par Monsieur
KITANGU MAZEMBA, Administrateur-Directeur Général, et Monsieur Jean-Louis
NKULU KITSHUNKU, Administrateur-Directeur Général Adjoint, ci-après dénommée
" GECAMINES " d’une part ;

ET

L'ENTREPRISE H & J SWANEPOEL FAMILLE TRUST, société privée à
responsabilité limitée, en abrégée "H & 1", 88, avenue SHIWALA, Lubumbashi en
République Démocratique du Congo, représentée aux fins des présentes par Monsieur H.A.
SWANEPOEL, Président, et Monsieur J.H. SWANEPOEL, Vice-Président, ci-après
dénommé "H & J" d'autre part ;

ci-après dénommées collectivement " les Parties " ou individuellement " Partie "
ATTENDU QUE :

A. GECAMINES est le seul et l’exclusif titulaire de l’ensemble des droits afférents au Bien
qui inclut notamment les gisements de cuivre, de cobalt et de toutes autres substances
minérales concessibles, situés dans la Province du Katanga en République Démocratique
du Congo ;

B. GECAMINES souhaite s’associer à des partenaires pour procéder en commun à la
prospection, au développement, à la production et à l'exploitation du Bien ;

C. La République Démocratique du Congo et le CONSORTIUM "Consult 4 (International),
(Pty) Limited et les Entreprises SWANEPOEL s.a.r.i. KATANGA'"' ont signé le Protocole
d'Accord n° Cab/Min/TPAT-UN/01/105/98 du 30/01/1998 pour la construction de la route
LUAMBO-MANONO ;

D. Par la lettre n° 796/CAB.Mines/FKM/PNN/CNY/98 du 16 Avril 1998, le Ministre des
Mines a demandé à la GECAMINES d'examiner les données techniques pour
l'exploitation de certains gisements en vue de compenser le préfinancement des travaux de
construction des routes à réaliser par le CONSORTIUM ;

E. Par la lettre n° 1216/CAB.Mines/FKM/PNN/CNY/98 du 16 juin 1998, le Ministre des
Mines informe la GECAMINES que le CONSORTIUM a sollicité au Gouvernement pour
qu'en extension du remboursement des crédits à engager dans la reconstruction de la route
LUAMBO-MANONO, les recettes à échoir de l'exploitation de certains gisements à lui
consentir servent aussi à compléter le remboursement du financement des travaux routiers
de l'axe KASUMBALESA-LUBUMBASHI-LIKASI-KOLWEZI ;

F. Du fait que les partenaires de SWANEPOEL dans le projet, le Consortium a déclaré cas
de force majeure. Mais SWANEPOEL voudrait poursuivre le projet avec la
GECAMINES, celui-ci a demandé au Gouvernement de la République Démocratique du
Congo de relancer le dossier ;

G. Le Gouvernement de la République Démocratique du Congo par ses lettres n° 821/Cab.
Mines/01/2000 du 11-11-2000 et n° 0822/Cab. Mines/01/2000 du 11-11-2000 du Vice-
Ministre des Mines a accordé l'affectation des gisements de KALUKUNDI en vue de
financer la construction de la route de LIKASI-KOLWEZI et d'autres routes d'intérêt
national ;

H. Par la lettre n° CAB/MIN/TPAT-UH/1703/BK/2000 du 13-11-2000, du Ministre des
Travaux Publics, de l'Aménagement du Territoire et Urbanisme et de l'Habitat a confirmé
que les travaux des routes financés par l'exploitation des gisements de KALUKUNDI ont
été attribués à H & J;

LH & J déclare être capable de mobiliser les moyens financiers nécessaires pour acquérir la

technologie métallurgique et conduire ce genre d'opérations en association avec la
GECAMINES ;

J H & J est prête à investir dans le domaine de l'exploitation des gisements de
KALUKUNDI retenus dans le cadre du présent contrat, du transport de minerais et du
traitement de ceux-ci, avant et après une Etude de Faisabilité qui devra permettre de
préciser les conditions de son exploitabilité rentable.

K. H & J est prête à financer dans moins de six (6) mois, des travaux minimum minicrs
nécessaires pour générer des financements minimum à consacrer rapidement à la
construction des routes.

IL EST CONVENU ET ARRETE CE QUI SUIT :
ARTICLE 1. : DEFINITIONS.

1.1. Définitions

Dans le présent Contrat, en ce compris ses annexes, les termes suivants, portant une
majuscule auront respectivement la signification ci-après :

(1) « Avances » signifient tout fonds quelconque avancé à la société dénommée "Société
d'exploitation des gisements de Kalukundi”, en abrégé "SWANMINES s.p.r.l." où aux
tierces personnes pour compte de SWANMINES s.p.r.l. par H & J ou ses Affiliés en
vertu du présent Contrat, en ce compris et sans limitation, les fonds destinés aux
Dépenses de Prospection, Dépenses d’Investissement et d'Exploitation, et aux
paiements des Redevances de Gestion et des Frais de Commercialisation, à
l'exclusion de tous emprunts directement négociés par SWANMINES s.p.r.1. avec des
tiers.

(2) « Associés » signifient H & J et GECAMINES, ainsi que leurs successeurs et
cessionnaires respectivement autorisés.

(3) «Bien» signifie les gisements de KALUKUNDI contenant du cuivre et d'autres
métaux valoribales à exploiter conformément au plan qui sera en annexe 1. Ces
gisements contiennent du cuivre, cobalt et toutes autres substances minérales
valorisables de la concession susvisée située dans la Province du Katanga,
République Démocratique du Congo, ainsi que n’importe quelles améliorations qui
pourraient exister sur le Bien. Toutefois, si des tiers prouvent qu’ils détiennent des
droits sur ces améliorations, GECAMINES s’engage à faire immédiatement et à ses
frais le nécessaire pour purger complètement le Bien de ces droits de tiers sur les
améliorations, de telle sorte que ces droits de tiers n’entraînent aucune gêne où
dépense complémentaire pour SWANMINES s.p.r.l.

(4) « Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer
par SWANMINES s.p.r.l relativement à un programme, ainsi que les recettes y
afférent.

(5) « Charges » signifient toutes hypothèques, gages, privilèges, sûretés, réclamations,
frais de représentation et de courtage, requêtes et autres charges de toute nature
encourue de quelque manière que ce soit.

(6) « Contrat » signifie le présent Contrat de création de SWANMINES s.p.r.1 à conclure
entre la GECAMINES et H & J y compris ses annexes.

(7) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentielles »
se rapportent à des transactions conclues avec des tiers autres que des Sociétés
Affiliées, et « Conditions non Concurrentielles » et « Agissant dans des Conditions
non Concurrentielles » se rapportent à des transactions conclues avec des Sociétés
Affiliées.

(8) « Conseil de gérance» signifie le Conseil de gérance SWANMINES s.pr.l.

(9) « Convention Minière» signifie la Convention Minière conclue entre le
Gouvernement de la République Démocratique du Congo d’une part, et
GECAMINES d'autre part.

(10) « Date d’Entrée en Vigueur »signifie la date à laquelle la dernière des conditions
définies au présent Contrat sera remplie.

(11) «Date d’Option » signifie la date à laquelle J & H notifie à GECAMINES sa
décision de-mettre le Bien en Production Commerciale conformément à l’Etude de
Faisabilité.

(12) « Dépenses en Capital » signifient toutes les dépenses en capital au sens des
Principes Comptables Généralement Admis exposées par et/ou pour compte de
SWANMINES s.p.r.l, y compris les dépenses relatives à l'Etude de Faisabilité.

(13) _« Données » signifie toutes informations et tous registres et rapports ayant trait au
Bien en possession ou sous contrôle et direction de GECAMINES.

(14) « Date de Début d'Exploitation » signifie Ja date à laquelle les conditions suivantes
seront réunies : (1) les essais de mise en service des installations du Projet tels que

i\
|

|

êl

=

\
4 Ÿ |
()

(16)

an)

(18)

ti)

spécifiés dans les Etudes de Faisabilité auront été effectués avec succès et (2) le
premier lot de produits commerciaux sortant de ces installations aura été exporté
pour une vente commerciale. Sont exclus: les sondages des gisements, les
prélèvements des échantillons pour les essais, l'installation d’une usine pilote,
l'exportation des produits y obtenus, les opérations réalisées pendant la période de
développement initial d’une usine et l'exportation des échantillons pour analyse ou
essais.

« Développement » signifie toute préparation en vue de l'exploitation des gisements
de KALUKUNDI et de la récupération des métaux et substances valorisables
contenues ou toutes autres améliorations destinées aux opérations, ainsi que la
préparation des plans de financement.

« Dépenses » signifient toutes les dépenses généralement quelconques faites par
SWANMINES s.p.r.l en rapport avec le Bien et les Opérations, y compris et sans
limitation, toutes les Dépenses des Prospections, les Dépenses en Capital et les
Frais d'Exploitation.

« Dépenses de Prospection » signifie toutes dépenses, obligations et responsabilités
de toute espèce et de toute nature exposées ou supportées en rapport avec la
Prospection du Bien, à partir de la Date d’Entrée en Vigueur y compris et sans que
cette énumération soit limitative, les dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d’examen
géologique, géophysique ou géochimique, de forage, d'extraction et d’autres
travaux souterrains, d’essais et de tests métallurgiques, d’études environnementales
pour la préparation et la réalisation de l'Etude de Faisabilité et toutes les Etudes de
Faisabilité complémentaires ou de mise à jour de la capacité de production du Bien.

« Etude de Faisabilité » signifie les études effectuées par SWANMINES sprl et
financées par H & J, qui feront l’objet d'un rapport détaillé. Le but de cette étude de
faisabilité sera de démontrer la rentabilité de la mise en production commerciale du
Bien de la manière normalement requise par les institutions internationales pour
décider de l'apport en capital de H & J et de la mise en place par H & J du
complément au capital nécessaire pour le développement du Projet. Ce rapport
contiendra au moins les informations suivantes :

une description de la partie du Bien qui sera mise en Production

(ii) l'estimation des réserves de minerais pouvant être récupérées et l'estimation de

la composition et du contenu de celles-ci ;

(ii) la procédure proposée pour le développement, les opérations et le transport :
(iv) les résultats des tests de traitement des minerais et des études de rentabilité de

leur exploitation ;

(v) la qualité des produits finaux à élaborer qui seront des cathodes de cuivre de

Grade A (L.M.E.) et des cathodes de cobalt dégazées sous vide, ou tous
produits intermédiaires ou autres pour lesquels un marché pourra être trouvé ;

(vi) la nature et l’importance des Installations dont l'acquisition est proposée,

lesquelles peuvent inclure des installations de concentration si la taille,
l'étendue et la localisation des gisements le justifie: auquel cas, l'étude
comprendra également une conception préliminaire de ces installations de
concentration ; |

}

|
j

{
Loi
(vi

(vi
(ix

G)

i) les frais totaux, y compris un budget des dépenses en capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces dépenses ;

ii) toutes les études d’impact sur l’environnement nécessaire et leurs coûts ;

) l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale ;
toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisements de taille et de qualité suffisantes pour
justifier le développement d’une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y
compris ce qui concerne le financement des frais et le rapatriement du capital
et des bénéfices.

(x) Les besoins en fonds de roulement pour les premiers mois d’exploitation du

Bien jusqu’à l’encaissement des premières recettes de commercialisation.

(ii) Des chapitres concernant la géologie et les examens géologiques, les

(xi

(xi

(9)

(20)

an

(22)
(23)

@

géotechnique, l’hydrogéologie, l'évaluation des capacités en eau potable et en
eau industrielle, les schémas de traitement métallurgique et les descriptions des
installations, l’approvisionnement et la distribution d'électricité, la localisation
de l'infrastructure du projet, la main d’œuvre et le personnel, l'impact sur
l’environnement social (développement d'écoles, routes, hôpitaux, centres de
loisirs et culturels, activités agricoles, etc.), les voies d’importation et
d'exportation et les procédures de commercialisation ;

ii) Les flux de liquidités projetés, évolution du cash-flow, trésorerie, taux
d'endettement, période de remboursement du financement et une prévision
économique de la durée de la vie du Projet.

v) La recherche des sources de financement sur le marché international.

« Exercice Social » signifie l’année calendrier. Le premier exercice social prendra
court la date de dépôt des Statuts de SWANMINES s.p.r.L. au greffe du Tribunal de
Grande Instance de Lubumbashi au 31 décembre de la même année.

«Exploitation Minière» signifie les travaux miniers d’extraction, production,
traitement, de transport interne, de manutention de concentration, de traitement
métallurgique, de raffinage et autres de traitements des produits et d'aménagement
des sites d'exploitation.

«SWANMINES s.p.r.l» signifie la Société Privée à Responsabilité Limitée qui sera
créée par GECAMINES et H & J.

« Force Majeure » a la signification décrite à l’article 17 du présent Contrat
« Frais d'Exploitation » signifie tout frais et dépenses au sens des principes
comptables généralement admis exposés par ou pour compte de SWANMINES

s.p.r.l. après la Date d’Option, à l’exclusion de :

toutes les Dépenses de Prospection exposées par ou au nom de SWANMINES
s.p.r.l. après la Date d’Option ;

(ii) toutes les Dépenses en Capital ;
(üi) tous les amortissements et réductions de valeur de SWANMINES sprl. au

sens des Principes Comptables Généralement Admis, exposés ou pris en
compte après la Date d’Option ;

(iv) tous les impôts sur les revenus de SWANMINES s.p-r.l. supportés après la

Date d’Option ;

(v) les frais de commercialisation ;
(vi) les intérêts payés a H & J et/ou à ses Sociétés Affiliés sur les avances

(24)

@5)

@6)

(27)

(28)

(29)

(30)

GD

(32)

(3)

G4)

65)

consenties en vertu du présent Contrat.

« Gérants » signifie les personnes qui, à un moment donné, sont dûment nommées
Gérants de SWANMINES s.p.r.1. conformément aux Statuts.

« Gouvernement » signifie le gouvernement de la République Démocratique du
Congo.

« Installations » signifie les gisements de KALUKUNDI, les voies de roulage et
tout bâtiment, usines et autres infrastructures, installations fixes et améliorations et
tous autres biens, meubles ou immeubles, pouvant exister à un moment donné sur
ou dans le Bien ou hors du Bien, dans la mesure où ils sont utilisés ou affectés au
bénéfice exclusif du Projet.

« Jour Ouvrable » signifie une journée autre que Samedi, Dimanche ou un jour férié
en République Démocratique du Congo.

«Obligations » signifient toutes dettes, demandes, Parts, procédures, gricfs,
requêtes, devoir et obligations de toute nature, quelle qu’en soit la cause.

« Opérations » signifient la Prospection, le Développement et l'Exploitation du
Bien et la Commercialisation du produit.

« Produits » signifient les produits finis provenant de l'Exploitation.

«Production commerciale» signifie l'exploitation commerciale du Bien à
l'exclusion des traitements minier et métallurgique effectués à des fins d'essais
dans le cadre de la mise en opération d’une usine pilote ou des opérations
effectuées durant la période de mise au point initiale d’une usine.

«Prospection» signifie toutes les activités visant à déterminer l'existence,
l'emplacement, la quantité, la qualité ou la valeur économique des réserves.

«Principes Comptables Généralement admis » signifient les principes comptables
généralement admis dans l'industrie minière internationale.

« Parties » signifient les parties au présent Contrat. SWANMINES s.p.r.l. ratifiera
le présent Contrat.

«Personne» signifie toute personne physique, société, partenariaf, entreprise
commune, association, filiale commune, trust, organisation sans Personnalité
juridique ou gouvernement, où tout organisme ou subdivision politique du
gouvernement.
(36) « Programme » signifie une description raisonnablement détaillé des Opérations à
réaliser et des objectifs à atteindre, pendant une période donnée, préparée par le
Directeur Général et approuvée par le Conseil de Gérance de SWANMINES s.pr.l.

(37) «Projet» signifie l’ensemble des activités d'exploitation, de gestion et de
conception visant à la mise en valeur du Bien, la Prospection, le Développement et
l’Exploitation des gisements miniers du Bien ainsi que la commercialisation des
Produits en résultant.

(8) «Parts » signifient les 1000 Parts intégralement libérées, représentant le capital de
SWANMINES s.p.r.l.

(39) « Régime Fiscal et Douanier et Autres Garanties » signifie le Régime Fiscal et
Douanier et Autres Avantages Spécifiques applicables au Projet SWANMINES
s.p-r.l.

(40) «Sociétés Affiliées» signifient toute Société ou entité qui directement ou
indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute Société
ou entité qui directement ou indirectement, contrôle ou est contrôlée par une
Société ou entité qui elle-même contrôle ou est contrôlée par un Associé.

Contrôle signifie la détention directe ou indirecte par une Société ou entité de plus
de 50 % des droits de vote à l'Assemblée Générale de cette Société ou entité.

(41) «Statuts » signifient les Statuts de SWANMINES sprl.

(42) «Taux de Références » signifient le taux d'intérêt LIBOR à un an.

. Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

. Délais

Pour le calcul des délais endéans, aux termes desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte, tandis que la date de la fin de ce délai le
sera, Si le dernier jour d’un tel délai n’est pas un Jour Ouvrable, ce délai prendra fin le
Jour Ouvrable suivant.

. Interprétation Générale

Dans le présent Contrat, sauf s’il est expressément disposé autrement :
(a) Le présent Contrat

Les mots «ci-avant », «ci-dessus », «par le présent » et les autres mots de même
portée se réfèrent au présent Contrat compris comme un tout et pas seulement à des
articles, à une section ou à une autre subdivision quelconque.

|
(b) Titres.

Les titres n’ont qu’une fonction de facilité ; ils ne font pas partie du présent Contrat et
ne peuvent servir à l'interprétation, à la définition ou à la limitation de la portée, de
l'étendue ou de l'intention de ce Contrat ou d’une quelconque de ses dispositions.

(c) Loi.

Toute référence à une loi comprend les mesures d’exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d'exécution, ainsi que toutes lois
ou mesures d'exécution qui pourraient être décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d'exécution.

(d) Principes Comptables Généralement Admis.

Toute définition à caractère financier devant être donnée en vertu du présent Contrat le
sera conformément aux Principes Comptables Généralement Admis.

ARTICLE 2. : OBJET.

Le présent Contrat a pour objet de définir les droits et obligations des Parties sur la mise en
œuvre du Projet constituant dans un premier temps une Société Privée à Responsabilité
Limitée qui s'appellera Société d'Exploitation des Gisements de KALUKUNDI en abrégé
"SWANMINES s.p.r.1.". Et dans un deuxième temps une Société par Action à Responsabilité
Limitée s.a.r.l. quand toutes les conditions seront réunies.

Cette société exploitera les gisements de KALUKUNDI en vue de produire du cuivre, du
cobalt et d'autres métaux valorisables ainsi que de réaliser leur commercialisation sur les
marchés local et international dont une partie des recettes servira à la construction de la route
LIKASI-KOLWEZI et d'autres routes d'intérêt national.

En conséquence, simultanément à la signature et à l'échange des originaux du présent Contrat,
H & J et GECAMINES procéderont immédiatement à la constitution de SWANMINES
s.p.r.i, conformément aux lois de la République Démocratique du Congo, et aux clauses du
présent Contrat. GECAMINES et H & J souscriront respectivement 45 % et 55 % des Parts
dans le capital de SWANMINES s.pr.i.

ARTICLE 3. : OBLIGATIONS DES PARTIES

3.1. Obligations de GECAMINES :

(a) dès la signature du présent Contrat, GECAMINES cédera à SWANMINES s.p.r.l. et
sans limitation, toutes les données, informations, registres et rapports ayant trait au
Bien se trouvant en sa possession ou sous le contrôle et la direction de GECAMINES
les "Données" en vue d'effectuer l'Etude de Faisaibilité ;

(b) dès la création de SWANMINES spi, GECAMINES cédera à SWANMINES
s.p.r.l, en contrepartie de l'engagement de H & J, tous les droits et titres généralement
quelconques relatifs à l'intégralité du Bien ;

\
24

(c) immédiatement après la cession des droits et titres visés au point 3.1.(b) ci-dessus,
GECAMINES s'engage à obtenir conformément à la législation minière congolaise
l'approbation de ladite cession par le Ministre des Mines.

(d) assister éventuellement la nouvelle société à produire rapidement des substances
minérales ou métaux commercialisables en mettant à sa disposition pendant un temps
limité (environ 2 ans à dater de la première production) une capacité métallurgique
additionnelle en utilisant un financement à apporter par l'entreprise H & J.

3.2. Obligations de H & J':

(a) en contrepartie des Accords conclus et de la cession des droits sur le Bien à
SWANMINES s.p.r.l. telle que stipulé dans le présent Contrat, H & J fera l'apport en
capital convenu dans les Statuts de SWANMINES s.p-r.. En plus, H & J avancera ou
fera en sorte que soient avancés, à SWANMINES s.p.r.l les fonds complémentaires
nécessaires pour mettre le Bien en Production Commerciale, aux conditions prévues
au présent Contrat ;

{b) dès l'Entrée en Vigueur du présent contrat, financer l'Etude de Faisabilité ;

(c) financer l'installation de l'usine de traitement métallurgique conformément aux
recommandations de |’ Etude de Faisabilité ;

(d) financer l'exploitation minière pour compte de SWANMINES sprl ;

(e} apporter éventuellement un financement requis pour accroître la capacité de
traitement métallurgique à KZC et LUI dont une partie de cet incrément sera réservé
pendant environ 2 ans (à dater de la première production) à SWANMINES en vue de
générer des recettes à consacrer à la construction des routes avant la fin de la
construction des usines appartenant à SWANMINES.

3.3. Obligations de SWANMINES s.p.r.] :

(a) organiser l'exploitation minière dans 6 mois au plus tard et faire traiter éventuellement les
minerais dans une usine GECAMINES ayant une capacité libre acquise grâce à un
financement à apporter par l'entreprise H & J ;

(b) effectuer l'Etude de Faisabilité et communiquer les résultats de cette étude aux parties ;

(c) exploiter les gisements de KALUKUNDI et traiter les minerais dans les usines
conformément aux recommandations de l'Etude de Faisabilité et sous réserve de la
recevabilité desdites recommandations par les deux parties ;

(d) se conformer aux normes techniques d'exploitation minière.

ARTICLE 4. : L'ETUDE DE FAISABILITE
4.1. Intérêts

Sous réserve de la résiliation anticipée du présent Contrat par H & 1 conformément aux
articles du présent Contrat, à compter de la Date d'Entrée en Vigueur, H & J ou ses
Sociétés Affiliées avanceront des fonds afin de faire face aux Dépenses de Prospection
destinées à identifier des gisements qui seront concernés par le présent Contrat, et de faire
toutes les autres dépenses nécessaires pour réalisér l'Etude de Faisabilité. Pour plus de
clarté et sans limitation, il est entendu et convenu que la GECAMINES, en sa qualité
d’Associé, n’aura aucune obligation en ce qui concerne les fonds nécessaires à
SWANMINES s.p-r.l pour faire face aux dépenses.
42.

Remise de l'Etude de Faisabilité.

SWANMINES s.p.r.i fera en sorte que l'Etude de Faisabilité soit remise aux deux parties
dans un délai de 24 mois à compter de la date de sa création.

ARTICLE 5. : FINANCEMENT.

SL

5-2;

Financement.

Le financement est destiné à couvrir les frais de l'étude de faisabilité et de construction
des usines ainsi que la mise en exploitation commerciale du Bien après l'étude de
faisabilité et conformément à ses recommandations. Il permettra éventuellement à
accroître la capacité de traitement métallurgique de la GECAMINES dont une partie de la
capacité accrue sera mise à la disposition de SWANMINES.

Dans ce cas, à compter de la date à laquelle l'Etude de Faisabilité sera remise aux deux
parties, H & 3 disposera d’un délai de 6 mois pour mettre en place, au nom et pour
compte de SWANMINES sprl, le financement nécessaire pour les investissements
devant mener à la production commerciale retenue sur base de l'Etude de Faisabilité.
Durant cette période de 6 mois SWANMINES s.p.r.l informera les deux parties de sa
décision de mettre les gisements en production commerciale. La construction des
installations devra commencer dans les 6 mois suivant l'expiration de ce délai de 6 mois.

Les avances effectuées à titre de prêt par H & J et/ou ses Sociétés Affiliées représenteront
30 % au moins du financement de la première phase du projet.

GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Elle sera
cependant informée de ses modalités et pourra donner son avis sur celles-ci, le cas
échéant. Elle pourra en outre être requise, en tant qu’Associé, de coopérer à
l'établissement des garanties nécessaires au financement conformément à l’article 5.2.

Coopération dans le financement.

GECAMINES sera informée de ce que H &J ou SWANMINES s.p.r.l auront l'intention
de se procurer en partie le financement nécessaire pour mettre le Bien en production
commerciale auprès d’agences et de banques internationales et H & J confirme sa
capacité à le faire.

GECAMINES accepte de coopérer pleinement avec J & J'et SWANMINES s.p.r.i. pour
faciliter l'obtention d'un tel financement, notamment en signant tout document et en
donnant toutes assurances pouvant être raisonnablement requis pour contacter un tel
financement, toutefois sans engagement financier de sa part.

ARTICLE 6. : DUREE DU CONTRAT ET RECOURS.

6.1

(a)

. Durée

Sauf s’il y est mis fin conformément à une quelconque disposition du présent article, le
présent Contrat demeurera en vigueur jusqu’à ce que :

le Bien ne soit plus exploitable ou

x “” \

[\
()

6.2

6.3.

6.4.

05,

les Associés décident de commun accord de mettre fin au présent Contrat auquel cas les
dispositions de l’article 6.4. s'appliqueront.

Les Parties conviennent de se réunir tous les trois ans pour examiner l'opportunité de
poursuivre la collaboration définie dans le présent contrat.

. Résiliation anticipée par H & J

H & J peut mettre fin au présent Contrat moyennant l'envoi d’un préavis écrit de 30 jours
à GECAMINES et à SWANMINES s.p-r.l. Dans ce cas et pour donner plein effet à cette
résiliation, H & J cédera sans contrepartie ses Parts à GECAMINES et provoquera la
démission des personnes qui, sur sa présentation, auront été nommées au Conseil de
Gérance. En outre, toutes les Avances quelconques consenties à cette date et dues à H &]
et/ou à ses Sociétés Affiliées par SWANMINES spri seront considérées comme
acquises à SWANMINES sprl. La dette de SWANMINES s.p.r.l à l'égard de H & J
etou ses Sociétés Affiliées sera annulée et l’Etude de Faisabilité (en l’état où elle se
trouvera à ce moment) demeurera la propriété de SWANMINES s.pr.l. À dater de l'envoi
du susdit préavis, H & J sera libérée de toute obligation de faire des Avances pour
financer toutes dépenses, de participer à toute augmentation de capital. H & J restera
seule responsable de tous ces engagements avec les tiers. Toute prime déjà payée par H &
J à GECAMINES sera définitivement acquise à celle-ci.

Résiliation anticipée par GECAMINES

En cas d’inexécution grave et persistante d’une des dispositions du présent contrat ou du
non-respect des délais prévus à l'article 5 du présent Contrat par H & J, GECAMINES
mettra H & J en demeure de s'exécuter dans un délai de 30 jours. A l'expiration du délai
de mise en demeure non suivi d'effet, GECAMINES sera libérée de toutes ses obligations
et H & J restera seule responsable de tous ses engagements avec les tiers. La dette de
SWANMINES s.p.r.1. à l'égard de H & J et/ou ses Sociétés Affiliées sera annulée.

Liquidation

Si les Associés s’accordent sur la dissolution ou sur la liquidation de SWANMINES
sprl, les dispositions des statuts de SWANMINES s.pr.i concernant la liquidation
s’appliqueront conformément aux lois de la République Démocratique du Congo.

Inexécution par la GECAMINES

En cas d’inexécution non vénielle d’une disposition du présent Contrat par
GECAMINES, H & J pourra suspendre l’exécution des obligations lui incombant en
vertu du présent Contrat, en ce compris, pour plus de clarté et sans que cette énumération
soit limitative, l'obligation de financer l'Etude de Faisabilité, de participer à toute
augmentation de capital, d'effectuer des Avances et de mettre en place le financement,
jusqu’à ce qu’il soit remédié à cette inexécution. Dans ce cas, les détails convenus pour
l'exécution de ces obligations seront allongés d’une durée égale à celle de l’inexécution
En outre, si GECAMINES n’a pas remédié à cette inexécution dans les trente jours de la
mise en demeure lui adressée par lettre recommandée par H & J, celle-ci pourra
conformément à la procédure de règlement des différends prévus à l’articles 15, postuler
la résiliation du présent Contrat.
ARTI 7. : STIPULATIONS, DECLARATIONS ET GARANT
7.1. Stipulations, Déclarations et Garanties des Parties

Chaque Partie stipule, déclare et garantit par la présente à l’autre Partie que :
(a) Constitution.

Il est une Société valablement constituée selon les lois en vigueur au lieu de sa
constitution ; il est organisé et existe valablement selon ces lois et a le pouvoir d'exercer
ses activités dans les juridictions où il les exerce.

{b) Pouvoir et Compétence.

Il a plein pouvoir et compétence pour exercer ‘ses activités, pour conclure le présent
Contrat et toutes conventions ou actes visés ou envisagés au présent Contrat de même que
pour exécuter toutes les obligations et devoirs quelconques lui incombant aux termes du
présent Contrat.

Autorisations.

(c

Il a obtenu toutes les autorisations sociales où réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés où
envisagés au présent Contrat ; celte signature, cette remise et cette exécution: (1) ne
contredisent ni ne violent aucune disposition de ses statuts, aucune décision d’Associés où
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel il est
partie ou par lequel il est lié, et ne donne naissance à aucune charge en vertu de ces
mêmes actes ; et (ii) ne violent aucune loi applicable.

(d) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par lui et est, conformément à ses
termes, valable, obligatoire et exécutoire à son égard.

7.2. Stipulations, Déclarations et Garanties de GECAMINES
GECAMINES stipule, déclare et garantit par la présente àH&]:
(a) Titulaire.

GECAMINES est titulaire exclusif de l'intégralité des droits, des titres et participations
dans et sur le Bien. GECAMINES a le droit de conclure le présent Contrat et de céder ses
droits sur le Bien à SWANMINES s.p.r.l conformément aux termes du présent Contrat
quittes et libres de toutes charges généralement quelconques. GECAMINES détient toutes
les autorisations généralement quelconques nécessaires pour procéder aux Opérations sur
le Bien, y compris, sans que cette énumération soit limitative, les droits de surface relatifs
au Bien ainsi que l’accès, aux conditions à convenir avec les prestataires des services
concernés, aux infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.)
nécessaires aux Opérations. Il n’est rien qui affecte les droits, titres et participations de
GECAMINES dans le Bien, ni qui puisse sérieusement compromettre l'aptitude de
SWANMINES s.p.r.I à procéder aux Opérations.

| Jr
Fo \

; \ A
: E dt

Fe ï
Ï
Cf

(b) Droits de Tiers

Aucune personne autre que GECAMINES n’a de droit ou de titre sur le Bien et aucune
personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature
d'un joyer ou d’une redevance, sur de quelconques minerais, métaux ou concentrés où
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

Validité de Droits et Titres sur le Bien.

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés conformément
aux lois en vigueur en République Démocratique du Congo. La prospection, les
traitements et les autres opérations menées par où pour le compte de GECAMINES
concernant le Bien ont été exécutés et menés en bon père de famille et conformément aux
règles de l’art en matière de prospection géologique et géophysique, et pratiques minières,
d'ingénierie et de métallurgie. Tous ces travaux et opérations sont conformes à toutes les
lois, ordonnances ou décisions rendues par toute agence gouvernementale où quasi
gouvernementale, tout ministère ou organisme départemental, administratif ou
réglementaire.

(d) Ordres de Travaux.

Il n’y a pas actuellement de travaux commandés ou d'actions requises ou dont on peut
raisonnablement s’attendre à ce quelles soient requises, concernant Ja réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des
Opérations exécutées sur celui-ci.

(e) Taxes.

Toutes taxes, cotisations, droits, redevances et impôts imposés, levés sur ou mis à charge
du Bien sont intégralement payés et le Bien est libre de toutes charges fiscales au regard
des lois de la République Démocratique du Congo.

(f Actions

Il n’y a pas d’actions ou de procédures en cours où menaçantes qui, si elles aboutissaient,
affecteraient ou seraient de nature à affecter le Bien.

(g) Obligations Contractuelles et Quasi-Contractuelles

GECAMINES ne se trouve en infraction d'aucune obligation quelconque, contractuelle, à
l'égard de tiers relativement au Bien et la conclusion ou l’exécution du présent Contrat ne
constituera pas une infraction

{h) Droits et Titres détenus par SWANMINES s.pr.l.

Au terme de la cession des droits et titres sur le Bien par GECAMINES à SWANMINES
sprl, SWANMINES s.p.r.l aura la jouissance paisible du Bien et détiendra toutes les
concessions, certificats, enregistrements, permis, autorisations et titres requis par l'Etat où
par toute autorité gouvernementale ou administrative en République Démocratique du
Congo pour détenir le Bien et pour exécuter les Droits (les « Droits et Titres sur le Bien »)
et tous les Droits et Titres sur le Bien seront validés, exempts de passif exigible à la Date

de
Ut
14 f'

#
()

(Q]

&)

O0)

73.

d'Entrée en Vigueur et ne seront grevés d'aucune disposition, condition où limitation
anormale.

Absence de Polluants.

Aucun produit polluant n’a été déposé, répandu, déchargé, abandonné, pompé, versé, VIS,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d’une quelconque législation environnementale applicable ; il n'y a pas de notification
orale ou écrite concernant le déversement d’un produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait à SWANMINES s.p.r.l d'entreprendre une Part corrective
ou réparatrice, ni aucune responsabilité en raison d’une quelconque législation applicable
en matière d'environnement. Aucune partie du Bien n’est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées. Il n’y a pas de
servitude, de privilège ou de charges de nature erivironnementale relativement au Bien et
il n’est pas des Parts entreprises, sur le point d'être entreprises ou en Cours, qui puissent
grever le Bien de telles charges environnementales.

GECAMINES n’a pas connaissance de faits ou de circonstances ayant traité des matières
environnementales concemnant le Bien qui puissent aboutir à l’avenir à des quelconques
obligations ou responsabilités en matières d’environnement.

Informations Importantes.

GECAMINES a mis à la disposition de SWANMINES s.p.r.i les informations importantes
en sa possession où SOUS son contrôle relatives au Bien, lesquelles seront à valoriser et à
prendre en compte dans l'Etude de Faisabilité.

Lois et Jugements.
:

La signature, la remise et l'exécution du présent Contrat par GECAMINES ne violent pas
et ne constitueront pas une violation d’une quelconque règle légale, ni d’une quelconque
décision judiciaire ou assimilée.

Infrastructure.

GECAMINES apportera une assistance pour permettre à SWANMINES sprl. de
disposer de toutes les infrastructures existantes (eau, électricité, chemin de fer, routes,
aéroport, etc.), aux conditions les plus favorables possibles, lesquelles devront être
négociées avec les prestataires de ces services.

Survivance des stipulations, déclarations et garanties

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que l'engagement de les
respecter, constitue pour chacune des parties une condition déterminante de la signature
du présent Contrat. Il ne peut être renoncé, en tout ou en partie, à une de ces stipulations,
déclaration et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration
ou la garantie est faite et toutes les stipulations, déclarations et garanties survivront à
l'exécution, à la résiliation du présent Contrat, comme stipulé au présent article, pour
autant que SWANMINES s.p.r.i continue d’exister. Chaque Partie s'engage à indemniser
et à tenir indemne l’autre Partie de toute obligation résultant de toute violation d’une

stipulation, déclaration où garantie quelconque contenue dans le présent Contrat
Pr

ARTICLE 8. : MISE EN Œ UVRE DES DISPOSITIONS CONCERNANT LES
ASSOCIES.

8.1.

8.2.

8.3.

8.4.

8.5.

8.6.

S
Effets de la Convention.

Chaque Partie votera ou fera en sorte que ses Parts votent de façon à donner plein et
entier effet aux dispositions du présent Contrat, sans limitation à ce qui précède, s'engage
à participer à la création de SWANMINES s.p.r.1 conformément à l'Acte Constitutif.

Contradiction

En cas de contradiction entre les dispositions du présent Contrat et lActe Constitutif
etou les Statuts de SWANMINES spri, les dispositions du présent Contrat
s’appliqueront dans toute la mesure permise par la loi. Chaque Partie s'engage à voter ou
à faire en sorte que ses Parts votent les modifications des Statuts de SWANMINES s.p.r.1
nécessaires pour éliminer la contradiction en faveur des dispositions du présent Contrat

Ratification.

Dès la constitution de SWANMINES spi, l'Assemblée Générale des Associés ratifiera
expressément le présent Contrat, ainsi que tous les actes qui auront été posés au nom et
pour compte de SWANMINES spr.i en formation en vertu du présent Contrat. Par le
présent Contrat, les parties se portent fort de cette ratification.

Endossement sur les Certificats des Parts.

Tout certificat de Part qui serait émis par SWANMINES s.p-r.i pour les Parts portera à
son recto la mention suivante :

«Le droit des Associés de SWANMINES s.p.r.1 de vendre, de gérer, d’aliéner ou de
réaliser leurs Parts est limité par les conditions du Contrat de création de SWANMINES
s.p.r.l à conclure entre les Associés de SWANMINES s.p.r.lb».

Associés Successifs liés.

Toute personne qui deviendra Associé de SWANMINES spi sera liée par les
dispositions du présent Contrat et devra marquer son accord sur les termes de celui-ci en
remettant aux Parties un document écrit dans lequel elle déclare sa volonté d'être liée par
les conditions du présent Contrat et indique une adresse où les notifications prévues au
présent Contrat pourront lui être faites. Chaque Partie stipule et accepte qu'après qu'un
tiers ait marqué son accord sur les conditions du présent Contrat, chacune d'elles sera liée
à l'égard de chacun de ces tiers et que, de la même façon, chacun de ces tiers sera lié à
l'égard de chacune des Parties.

Parts.

Les dispositions du présent Contrat relatives aux Parts s’appliqueront mutatis mutandis à
tous les titres ou Parts dans lesquels les Parts pourraient être converties, modifiées,
réclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, à
tous les titres et Parts quelconques que les Associés de SWANMINES s.p.r.1 auront droit
à titre de dividende ou de distribution payable en Parts ou en titres ; ainsi qu'à tous les

|
4 1%
titres ou Parts de SWANMINES s.p.r.1 ou de toute Société qui succéderait à celle-ci ou la
continuerait, qui pourraient être reçus par les Associés suite à une réorganisation, à une
fusion ou à une consolidation, qu’elle soit ou non imposée par la loi.

ARTICLE 9 : DELAIS

Au cas où les délais prévus aux articles 4.2. et 5.1. ne seront pas respectés, la GECAMINES
sera en droit de résilier le présent contrat.

ARTICLE 10. : ORGANISATION
L'organisation de SWANMINES s.p.r.i sera régie selon les Statuts.

L'Administration de SWANMINES s.p.r.l sera assurée par le Conseil de Gérance composé
de 8 (huit) membres dont 4 (quatre) désignés par la GECAMINES et 4 (quatre) désignés par
H & ]. Le Président du Conseil de Gérance sera choist parmi les membres présentés par H & J
et le Vice-Président sera choisi parmi les membres présentés par GECAMINES. Le poste de
Directeur Général sera assuré par un candidat présenté par H & J, et celui du Directeur

Général Adjoint sera assuré par un candidat présenté par GECAMINES.
ARTICLE 11. : LE DIRECTEUR GENERAL ET LE DIRECTEUR GENERAL ADJO

11.1. Nomination et Rémunération du Directeur Général et du Directeur Général Adjoint.

Le Conseil de Gérance nommera en qualité de Directeur Général le candidat à cette
fonction présenté par H & Jet en qualité du Directeur Général Adjoint le candidat
présenté par GECAMINES. Le Conseil de Gérance déterminera la rémunération du
Directeur Général et du Directeur Général Adjoint en tenant compte des rémunérations
normalement payées dans le secteur minier international pour des fonctions
équivalentes.

11.2. Pouvoirs et devoirs du Directeur Général et du Directeur Général Adjoint.

Conformément aux termes et conditions du présent Contrat, et sous le contrôle et la
direction du Conseil de Gérance, Île Directeur Général dirigera et contrôlera les
Opérations conformément aux Programmes et Budgets adoptés. 11 sera assisté dans ses
fonctions par le Directeur Général Adjoint.

11.3. Informations sur les opérations.

Le Directeur Général tiendra informé le Conseil de Gérance de toutes les opérations et
remettra à cet effet par écrit au Conseil de Gérance : =

() des rapports d'avancement trimestriel comprenant les détails des Dépenses en rapport
avec le Budget adopté ;

(ii) des sommaires périodiques des informations collectées ;

(ii) des copies des rapports concernant les Opérations ;

(iv) un rapport final détaillé, dans les 60 jours suivants J’achèvement de chaque
Programme et Budget, qui comprendra une comparaison entre les dépenses réelles et
les dépenses budgétisées, et une comparaison entre les objectifs du programme el les
résultats atteints ;

(v) tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de
Gérance.
Fra

En tout temps raisonnable, le Directeur Général permettra au Conseil de Gérance et à chaque
Associé d’avoir accès à, d’inspecter et de copier, à leurs frais, tous plans, rapports de forage,
tests de carottes, rapports, examens essais, analyses, rapports de production, registres
d'opérations, techniques, comptables et financiers et autres informations collectées au cours
des Opérations.

11.4. Indemnisation

Sans préjudice des dispositions légales applicables, SWANMINES s.p.r.1 indemnisera
tout Gérant ou fondé de pouvoirs, ainsi que ses héritiers et représentants légaux, de
toutes obligations contractées ou dépenses lui incombant raisonnablement en raison de
toute action ou procédure civile ; pour le compte de SWANMINES s.p.r.l si ce Gérant

ou fondé de pouvoirs a agi honnêtement et de bonne foi dans le meilleur intérêt de
SWANMINES sprl.

ARTICLE 12. : PROGRAMME ET BUDGET.
12.1. Opérations conduites conformément aux Programme et Budget.

Sauf s’il est stipulé autrement dans le présent Contrat, les opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programme et
Budget approuvé.

12.2. Présentation de Programme et Budget.

Les Programme et Budget proposés seront préparés par le Directeur Général, après
consultation des Associés, pour toute période que le Gérant jugera raisonnable. Chaque
Programme et Budget adopté sera revu, sans égard à sa durée, au moins une fois l’an, au
cours d’une réunion du Conseil de Gérance. Pendant la durée de tout Programme et
Budget, et au moins 3 mois avant son expiration, le Directeur Général préparera un
projet de Programme et Budget pour la période suivante, et le soumettra au Conseil de
Gérance.

12.3. Examen et approbation où modification des projets de Programme et Budget

Dans les 15 jours endéans lesquels un projet de Programme et Budget lui est soumis, le
Conseil de Gérance approuvera ou modifiera ce projet de Programme et Budget.

12.4. Notification aux Associés des Programme et Budget Approuvé.
Dans les 15 jours de l'approbation par le Conseil de Gérance des Programme et Budget,
avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit à chaque
Associé, avec une copie des Programme et Budget approuvés.

12.5. Dépassements de Budget ; modifications de Programme.

Le Directeur Général sollicitera l’approbation préalable du Conseil de Gérance pour
tout écart significatif par rapport à un Programme ou à un Budget adopté.
ARTILCLE 13 : DISTRIBUTION DES BENEFICES ET CONTROLE.

13;1,

Répartition des bénéfices nets

Après constitution des réserves pour le bon fonctionnement de la Société Privée à
Responsabilité Limitée et plus tard la Société par Action à Responsabilité Limitée, les
bénéfices seront affectés à raison de 60 % au remboursement des emprunts
complémentaires au capital et des intérêts et de 40 % à la rétribution des partenaires
proportionnellement à leur participation dans la Société, soit 45 % pour GECAMINES
dont 35 % affectés à H & J pour la construction des routes et 55 % pour H & J. À la fin
de la période de remboursement, Ja totalité du bénéfice à distribuer sera attribuée aux
partenaires proportionnellement à leur participation à la Société.

13.2. Avances sur Distribution des bénéfices.

133:

13.4.

135.

Sous réserve de ce qui est prévu ci-avant, à compter de la Date de Remboursement.
chaque Associé recevra trimestriellement, à titre d’avance sur les distributions annuelles
de bénéfices, un montant égal à sa part dans les bénéfices estimés (sans déduction d’une
réserve adéquate pour le service de la dette, pour fonds de roulement et fonds
d'amortissement) afférents au dernier trimestre concerné de SWANMINES s.p-r.l. Ces
avances, comme les distributions, seront payées en dollars américains sur le compte en
République Démocratique du Congo ou à l'étranger indiqué par chaque Associé. Les
Avances trimestrielles seront compensées annuellement avec les dividendes à recevoir
par chaque Associé de SWANMINES s.p.r.l. à la fin de l’Exercice Social. Si les
avances trimestrielles payées aux Associés excèdent le montant des dividendes annuels
auxquels ils ont droit, le montant payé en trop à chaque Associé de SWANMINES
s.p.r.l. sera considéré comme un prêt à chacun des Associés de SWANMINES sprl,
lequel prêt devra immédiatement être remboursé à la date où ce paiement en trop est
constaté.

Distribution en Nature.

L'Assemblée Générale des Associés peut décider, à l'unanimité, de distribuer tout ou
une partie des dividendes en nature, sous forme des produits, selon les modalités qu’elle
décidera également à l'unanimité.

Contrôle les Comptes. =

Le contrôle des comptes de SWANMINES s.p.r.l et la nomination de commissaire des
comptes s’opérera conformément aux Statuts de SWANMINES s.pr.I.

Royalties

Le projet étant d'intérêt national, la société SWANMINES ne paiera pas de royalties.
ARTICLE 14, : RESTRICTION AUX CESSIONS

14.1. Réglementations des cessions.

La Cession des Parts sera régie par les Statuts de SWANMINES s.p-r.l et par le présent
article.

14.2. Gages des Parts.

Un Associé (le « Débiteur Gagiste »)peut gager où grever de toute autre façon toutes
{mais seulement toutes) ses Parts au profit de toute personne (le « Créancier Gagiste »),
si ce gage ou cet autre engagement prévoit expressément qu’il est subordonné au
présent Contrat et aux droits que les autres Associés tirent du présent Contrat, et si le
Créancier Gagiste convient avec les autres Associés de céder sans réserve tous ses droits
sur ces Parts à toute personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces Parts, moyennant paiement par les autres Associés au Créancier Gagiste de
toutes les sommes dont ces Parts garantissent le paiement ; dès à présent, le Débiteur
Gagiste autorise irrévocablement un tel paiement.

14.3. Cession à des Sociétés Affiliées.

Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société Affiliée
sans le consentement de l’autre Associé, si l’Associé et la Société Affiliée souscrivent à
l'égard de l’autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra
les Parts ;

(b) avant que la Société Affiliée cesse d’être une Société Affiliée, elle recédera les Parts
à l'Associé auquel elle était affiliée ou à une Société Affiliée de cet Associé, qui
prendra le même engagement à l'égard de l’autre Associé ;

14.4.0ffre d’un Tiers et droit de préemption.
Un tiers peut faire l'offre d'acheter des parts auprès d'un Associé.

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à s'engager à
conclure un contrat identique à celui des autres Associés au Contrat initial

L'offre du tiers devra être irrévocable pour une période de 80 jours.
Dans les 10 jours de la réception de l'offre, l'Associé sollicité adressera une copie de
celle-ci aux autres Associés.

Ceux-ci disposent d'un droit de préemption sur toutes les Parts susceptibles d'être
cédées.

La répartition de ces Parts se fera normalement d'une manière proportionnelle aux
nombres de Parts détenues initialement par chacun des Associés, sauf arrangement libre
entre eux.

i
i

| -
|

FU 20 | Fr
Ce droit de préemption est à exercer dans un délai de 30 jours à compter de la date de la
notification de l'offre par l'Associé sollicité.

Si dans ce délai précité, les autres Associés n'ont pas accepté ou n'ont accepté que
partiellement l'offre du Cédant, cette offre sera présumée refusée dans son ensemble et
le Cédant pourra accepter l'offre du Tiers et conclure la cession avec l'Offrant. Dans ce
cas, les Associés dans H & J, prendront toutes les mesures et accompliront toutes les
formalités nécessaires pour que l'Offrant soit enregistré dans les livres de H & J en
qualité d'Associé dans SWANMINES sprl. et pour que soit signé et délivré un
nouveau Contrat d'Associé en remplacement du présent Contrat.

14.5. Conditions de la Vente.

Sauf si d’autres conditions de vente sont convenues entre Associés, les termes et
conditions de vente entre Associés en vertu du présent article 13 seront les suivants :

(a) Prix de vente.

Le prix de vente sera payable intégralement par chèque certifié à la date d'exécution
de l'opération en échange de la cession des Parts vendues, quittes et libres de toutes
charges.

(b) Exécution.

La Vente sera exécutée à 10 heures du matin, au siège social de SWANMINES
s.p-rk, le 40°" jour suivant l'acceptation par les autres Associés de l'offre
contenue dans l'Offre du Cédant.

(c) Démission

A la date de l'exécution, le Cédant provoquera, s’il a cédé l’ensemble de ses Parts,
la démission de ses représentants au Conseil de Gérance. Le Cessionnaire sera
subrogé dans tous les droits et obligations du Cédant en ce compris, sans que cette
énumération soit limitative, le droit de nommer, selon le cas, le Président, le
Directeur Général, le Directeur Général Adjoint.

ARTICLE 15. : REGLEMENT DES LITIGES OU DIFFERENDS

En cas de litige entre parties né du présent Contrat ou en relation avec celui-ci ou ayant trait à
la violation de celui-ci, les Parties concernées s'engagent, avant d'engager toute procédure
judiciaire, et sauf urgence, à se rencontrer pour tenter de parvenir à un règlement à l'amiable.
A cet effet, les Présidents des Parties concernées (ou les délégués de ceux-ci) se rencontreront
dans les quinze jours de l'invitation à une telle rencontre adressée par lettre recommandée par
la Partie la plus diligente à l’autre partie concernée. Si cette réunion n’a pas eu lieu dans ce
délai ou si le litige ne fait pas l’objet d’un règlement écrit par toutes les Parties concernées
dans les quinze jours de la réunion, toute partie concernée pourra le soumettre à la
compétence des tribunaux de Lubumbashi.

21

ARTICLE 16. : NOTIFICATIONS.

Toutes notifications, requêtes, demandes ou autres communications à faire en vertu du présent
Contrat seront faites par écrit et seront présumées avoir été valablement notifiées si elles ont
été télécopiées ou postées par courrier certifié ou recommandé avec port payé par l'expéditeur
ou remise à personnes aux adresses indiquées ci-après ou toute autre adresse que la partie à
laquelle la notification est destinée aura communiquée à l’autre partie par écrit. Toutes les
notifications seront faites : (i) par remise personnelle à la partie ; ou (ii) par télécopie avec une
confirmation envoyée par courrier enregistré ou certifié avec accusé de réception ; ou (iii) par
courrier enregistré ou certifié avec accusé de réception.

Toutes notifications seront valables et seront présumées avoir été faites : (i) en cas de remise à
personne, à la date à laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise; (ii) en cas de
communication électronique, le jour ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d'expédition par la poste, le jour ouvrable suivant le jour de la
réception effective, étant entendu qu’en cas de grève postale, toute notification sera faite par
remise à personne où par communication électronique, comme prévu au présent article.

Les adresses concernées sont les suivantes :
Pour la GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

À l'attention de Monsieur l’Administrateur-Directeur Général
419, Bild KAMANYOLA

B. P. 450

LUBUMBASHI

FAX. : 00243 23 41041 (Lubumbashi)

Pour L'ENTREPRISE H & J SWANEPOEL FAMILLE TRUST
A l'attention du Président
88, rue SHIWALA
LUBUMBASHI
FAX : 0027.12.666.7487
0027.12.997.4536

ARTICLE 17. : FORCE MAJEURE.

Tous les cas de Force Majeure seront appréciés conformément au droit commun.

En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie gravement affectée par
la Force Majeure (la « partie Affectée ») en informera sans délai l’autre Partie par écrit en
décrivant cet événement de Force Majeure.

Dès l'avènement d'un cas de Force Majeure, l'exécution des obligations de la Partie Affectée
sera suspendue pendant la durée de l'événement de Force Majeure et pour une période
additionnelle suffisante pour permettre à la Partie affectée, agissant avec toute la diligence
requise, de se replacer dans la même situation qu'avant l'avènement dudit événement de
Force Majeure.

Fe
ni

#
Tous les délais et toutes les dates postérieures à la date de survenance du cas de Force

Majeure seront adaptés pour tenir compte de l'extension et du retard provoqués par cet
événement de Force Majeure.

La Partie Affectée agira avec toute la diligence requise raisonnablement possible pour
éliminer cet événement de Force Majeure aussi rapidement que possible, mais cette exigence
n’emporte pas l'obligation de mettre fin à des grèves ou autres troubles sociaux d’une manière
qui irait à l'encontre du jugement de la Partie Affectée.

Au sens du présent article, le terme Force Majeure («Force Majeure ») signifie tout
événement extérieur irrésistible ou imprévisible, ou insurmontable, hors de contrôle de la
Partie affectée, à l’exclusion d’un manque de fonds, mais en ce compris, sans que cette
énumération soit limitative : grève, lock-out où autres conflits sociaux ; actes d’un ennemi
public, émeute, actes de violence publique, pillage, rébellion, révolte, révolution, guerre
civile, coup d’état ou tout événement extérieur à caractère politique affectant ou susceptible
d’affecter gravement la bonne fin du projet; incendie, tempête, inondation, explosion ;
restriction gouvernementale, défaut d'obtenir toutes approbations requises auprès des
autorités publiques, en ce compris des organismes de protection de l’environnement.

Afin d’éviter toute possibilité de confusion, l'impossibilité pour une des Parties de respecter
ses engagements financiers ne sera pas considérée comme un cas de Force Majeure excepté si
cette impossibilité est le résultat direct d’un événement qui serait un cas de Force Majeure et
qui empêcherait la Partie à engager des fonds en vue de respecter ses engagements financiers.
H s'agirait, dans ce cas d’un différend à régler selon la procédure prévue à l’article 16 ci-
dessus.

En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le dommage causé
par la Force Majeure. Si le cas de force majeure persiste au delà de 180 jours, chaque Partie
peut résilier le présent Contrat.

ARTICLE 18. : CONFIDENTIALITE.

Toutes données et informations fournies par une Partie à l'autre concernant soit le présent
Contrat, soit l’autre Partie ou le Bien, seront traitées comme confidentielles et ne seront pas
divulguées, sans l'accord préalable et écrit de l’autre Partie (qui ne pourra refuser son accord
sans motif raisonnable), à aucune personne quelconque, à moins qu’une telle divulgation ne
soit nécessaire pour réaliser une vente à un tiers conformément aux clauses de préemption
convenues au présent Contrat, ne soit requise par la loi ou par toute autorité réglementaire
quelconque compétente. Lorsqu'une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l'information dont la divulgation est requise devra
être fournie à la Partie dans un délai aussi raisonnable que possible avant cette divulgation. Si
la divulgation est nécessaire pour rendre effective une cession à un tiers ou pour obtenir un
financement du projet, le tiers ou le financier sera tenu de signer un engagement de
confidentialité.

Aucune Partie ne sera responsable, à l’égard de l’autre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que la Partie aura insérée dans tout rapport où
autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence où
autrement.

La convention de confidentialité signée par les deux Parties sur ce projet fait partie intégrante
du présent Contrat. |

ARTICLE 19. : TAXES ET IMPOTS.

Les taxes et les impôts sont à charge SWANMINES s.p.r.1. Néanmoins, les Parties s'engagent
à effectuer auprès du gouvernement de la République Démocratique du Congo des démarches
en vue de l'obtention de certains avantages fiscaux et douaniers.

ARTICLE 20 : AUDIT

20.1.

20.2.

20.3.

20.4.

20.5.

20.6.

Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les opérations
de SWANMINES sprl. Elle est libre d'exécuter elle-même, notamment par ses
Auditeurs ou Experts Internes ou de faire exécuter par un Auditeur ou Expert tiers.

La Partie qui se propose d'exécuter de tels contrôles au cours de tel exercice devrait en
aviser l'autre Partie ainsi que la direction de la société 15 jours calendrier avant le
début de desdits contrôles. ‘

L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus
L'autre Partie saisie du projet de contrôle l’une Partie peut demander d'y participer
Elle est tenue d’en aviser formellement la Partie initiatrice du contrôle.

La direction de la société est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à tous les documents de gestion relatifs à leurs missions de
contrôle. Ils pourront interroger le personnel de SWANMINES s.p.r.l. sur les actes de
gestion et recueillir des réponses écrites.

À la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport
au responsable des activités auditées pour avis et commentaires, et le rapport révisé
sera transmis par les contrôleurs à leur mandant.

Les coûts des contrôles exécutés unilatéralement par la Partie ou groupe des Parties
seront totalement pris en charge par elle-même. Par contre les coûts de contrôles
conjoints seront pris en charge par SWANMINES s.p-r.l

ARTICLE 21. : DISPOSITIONS DIVERSES

21.1. Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d’Avenant signé par
toutes les Parties.

21.2. Cession

Sans préjudice de l’article 14, le présent Contrat ne peut être cédée par une Partie Sans
le consentement de l’autre Partie, lequel consentement ne pourra pas être refusé sans
motif raisonnable.

21.3. Portée.

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat, que ce soit de façon
explicite ou implicite, n’est destiné à conférer à un tiers quelconque, un quelconque
droit ou recours en vertu du présent Contrat.
ARTICLE 22 : CLAUSE D'EQUITE

Au cas où les événements non prévus par les Parties modifient fondamentalement l'équilibre
du présent contrat, entraînant ainsi une charge excessive pour l'une des Parties dans
l'exécution de ses obligations contractuelles, cette Partie aura le droit de formuler une requête
en vue de demander la révision éventuelle du présent contrat.

Toute demande de révision indiquera les motifs de la révision et sera adressée dans un délai
raisonnable à compter du moment où la Partie requérante aura eue connaissance de
l'événement et de ses incidences sur l'économie du contrat.

À défaut d'une telle communication, la Partie intéressée perdra toute possibilité de formuler
une requête aux termes de la présente clause.

ARTICLE 23. : ENTREE EN VIGUEUR.

Sous réserve de l'approbation du Conseil d'Administration de la GECAMINES et de l'accord
de l'Autorité de Tutelle de la GECAMINES, le présent contrat entrera en vigueur à la date de
sa signature par les deux Parties.

EN FOI DE QUOI, les parties au présent Contrat ont signé le présent le Contrat à
Lubumbashi, le 3. (AIS — 282 J'en deux exemplaires dont originaux chacune des
Parties reconnaissant avoir reçu le sien.

1: LA GENERALE DES CARRIERES ET DES
j _.
1. -

__4énAuis NKULU KITSHUNKU

€ Administrateur-Directeur Général Adjoint Admiffistrateur-Directeur Général

Pour L'ENTREPRISE H & J SWANEPOEL FAMILLE TRUST

À
J. H. SWANEPOEL D” TH. A: SWANEPOEL
Vice-Piésident Lu Président

26
ri KA
à TT )
sa TE DASE DE mALURUNQM eus A6) vess  S'é/m rte) 8rélf Re

sopranns 0

KINSANKATA EST

TL}
: 5 "où
ZA Hot le
La Re rrr

190.000

Ms

” ANNEXE 1 :
POLYGONE _KALUKUNDI

Echelle : 1/20 000
POLYGONE KALUKUNDI

Coordonnées GAUSS

= \ |
Points À SR 320.700
B 193.100 : 120 500
(6 193.700 MAI |
D 193.700 à16.600 |
E 189.700 3 ie 600

